18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Colonel Charles J. DOWDS, Appellant,v.The Honorable William J. CLINTON, et al., Appellees.
No. 92-5266.
United States Court of Appeals, District of Columbia Circuit.
March 9, 1994.

Before:  EDWARDS, BUCKLEY and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the judgment of the District Court, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir. Rule 36(b).


2
Resort to the military boards of correction is not required by statute,  Ogden v. Zuckert, 298 F.2d 312, 315 (D.C.Cir.1961), and the Government has not claimed that any regulation mandates exhaustion.  In light of  Darby v. Cisneros, 113 S.Ct. 2539 (1993), therefore, there is no basis for the District Court to require appellant to exhaust his administrative remedies before seeking judicial review, and appellant's claim must be reinstated.  We express no opinion on the merits of that claim.  It is


3
ORDERED and ADJUDGED, by the Court, that the judgment of the District Court is reversed and the case is remanded for further proceedings on the merits of appellant's claims.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41(a)(1).